Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Examiner’s Amendment
Authorization for this Examiner's amendment was given over the phone by Applicant’s Attorney David Bilodeau (Reg. No. 42,325) on 02/26/2022.

The application was amended as follows:

1.	(Currently Amended)	A method for monitoring a person performing a physical exercise based on a sequence of image frames showing an exercise activity of the person, the method comprising: extracting, based on the sequence of image frames, for each image frame a set of body key points using a neural network, the set of body key points being indicative of a posture of the person in the image frame; deriving, based on a subset of the body key points in each image frame, characteristic parameters indicating a progression of a movement of the person; detecting a start loop condition by evaluating  a time progression of  at least one of the characteristic parameters, said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise, wherein a loop of exercising encompasses one single repetition of the physical exercise; detecting an end loop condition by evaluating the time progression of at least one of the characteristic parameters, said end loop condition indicating a transition from the movement of the person when performing the physical exercise to an intermediate posture, wherein, as a result, the start of the loop and the end of the loop are determined; and deriving  a time period for a single loop of the physical 

12.	(Currently Amended)	A mobile device comprising: a camera configured to capture a sequence of image frames showing an exercise activity of a person using the mobile device; and a controller configured to: extract a set of body key points using a neural network for each image frame among the sequence of image frames, the set of body key points being indicative of a posture of the person in each image frame, derive, based on a subset of the body key points in each image frame,  characteristic parameters indicating a progression of a movement of the person, detect a start loop condition by evaluating a time progression of  at least one of the characteristic parameters, said start loop condition indicating a transition from a start posture of the person to the movement of the person when performing the physical exercise, wherein a loop of exercising encompasses one single repetition of the physical exercise; detect an end loop condition by evaluating the time progression of at least one of the characteristic parameters, said end loop condition indicating a transition from the movement of the person when performing the physical exercise to an intermediate posture, wherein, as a result, the start of the loop and the end of the loop are determined, and derive  a time period for a single loop of the physical exercise based on the start of the loop and the end of the loop and evaluate the time period.




Allowable Subject Matter
Claims 1 – 16 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "MONITORING THE PERFORMANCE OF PHYSICAL EXERCISES"

Regarding independent claims 1 and 12, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: deriving, based on a subset of the body key points in each image frame, characteristic parameters indicating a progression of a movement of the person; detecting a start loop condition by evaluating a time progression of at least one of the characteristic parameters; detecting an end loop condition by evaluating the time progression of at least one of the characteristic parameters; and deriving a time period for a single loop of the physical exercise based on the start of the loop and the end of the loop and evaluating the time period.

Dependent claims 2 – 11, 13 – 16 are also allowed as a result of their dependency to claims 1 and 12, respectively.

Specifically, the closest prior art, ISHII, Shigeyuki (US-20150005910-A1, hereinafter simply referred to as Ishii) and Fua, Pascal (US-20170316578-A1, hereinafter simply referred to as Fua) have been overcome by Applicant's teaching as cited above.


___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666